Dreyfus Intermediate Term Income Fund ProspectusJuly 1, 2013 Class Ticker A DRITX C DTECX I DITIX Y DITYX As with all mutual funds, the Securities and Exchange Commission has not approved or disapprovedthese securities or passed upon the adequacy of this prospectus. Any representation to the contrary isa criminal offense. ContentsFund Summary Fund Summary 1 Fund Details Goal and Approach 5 Investment Risks 5 Management 8 Shareholder Guide Choosing a Share Class 10 Buying and Selling Shares 13 General Policies 16 Distributions and Taxes 17 Services for Fund Investors 18 Financial Highlights 20 For More InformationSee back cover. Fund SummaryInvestment ObjectiveThe fund seeks to maximize total return, consisting of capital appreciation and current income.Fees and ExpensesThis table describes the fees and expenses that you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds.
